Citation Nr: 1342543	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for numbness in the right foot.

3.  Entitlement to service connection for numbness in the left foot.

4.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spurs.

5.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with calcaneal spurs.

6.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   

REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  New evidence has been added to the record since the August 2013 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the Veteran's August 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand of the claims on appeal warranted for several reasons.  

First, the Veteran indicated during a November 2012 VA compensation examination that he received disability benefits from the Social Security Administration (SSA).  The record does not indicate that efforts have been made to obtain evidence related to SSA benefits.  Evidence pertaining to SSA benefits should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, there is confusion in the record regarding whether the Veteran wants to testify before a hearing convened by the Board.  In a VA Form I-9 received in November 2012, the Veteran indicates an interest in testifying at a Board hearing.  This form is a copy of the original substantive appeal submitted in February 2009.  On that original form, however, the Veteran, after initially indicating an interest in a Board hearing, subsequently obliterated the request with white out, and then indicated that he did not want a Board hearing.  What has caused confusion in the record is that the obliteration and correction noted in the original February 2009 appeal form are not noted on the copy submitted in November 2012.  As such, it is not clear whether - in submitting in November 2012 the unamended February 2009 substantive appeal - the Veteran has requested a Board hearing.  The RO/AMC should clarify with the Veteran whether he desires a Board hearing.  

Third, the evidence of record is not clear regarding the nature of the Veteran's foot disabilities, and whether numbness in his feet is a separate disorder, or a symptom of a service-connected foot disorder.  

In an August 2006 claim to service connection, the Veteran claimed service connection for three particular foot disabilities.  In the rating decision on appeal, he was awarded service connection for plantar fasciitis and calcaneal spurs.  

VA should rate any foot disability that either relates to service, or to the service-connected foot disorders.  Indeed, the Veteran's claim to service connection for foot disabilities should be regarded as a general claim for any foot disorder diagnosed during the appeal period.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Moreover, in rating a foot disorder, VA should consider a nonservice-connected foot disorder where it is not possible to separate the effects of service-connected and non-service-connected foot disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the current evidence of record, several foot disorders should be considered in assessing the claims on appeal for higher initial ratings.  Pes cavus, hammertoes, pes planus, and hallux valgus should be rated along with the disorders recognized in the original service connection grant - plantar fasciitis and calcaneal spurs.  This is supported by findings noted in VA reports addressing the Veteran's feet (dated in November 2012, January 2013, and July 2013). 

Further, additional medical inquiry is needed to determine the current nature of these disorders, and to determine whether the Veteran's symptom of foot numbness relates to one of his foot disorders, relates to his service-connected lumbar spine disorder and associated radiculopathy, or is a separate foot disorder unrelated to the service-connected disorders.  See Clemons and Mittleider, both supra.  The inquiry regarding foot numbness should be conducted by a neurologist.  

In finding a foot disorder secondary to a service-connected disorder under 38 C.F.R. § 3.310, it is important to note that changes to § 3.310, effective October 2006, do not apply in this matter.  The Veteran filed his claims to service connection in August 2006.  Therefore, establishing a pre-aggravation baseline level of disability and comparing it to a current level of disability, as is required under the revised regulation, is not required here.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Fourth, the Veteran has asserted that disability associated with his feet has rendered him incapable of employment.  Although a claim for TDIU has not been adjudicated by the RO (and although the Veteran has been rated as 100 percent disabled for his several service-connected disorders since December 2005), a TDIU claim should be addressed as part of the Veteran's claims to increased rating for foot disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran desires a hearing before the Board and, if so, schedule the hearing.  

2.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected foot disorders.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

The examiner should address the severity of all symptoms caused by the service-connected foot disorders (pes cavus, hammertoes, pes planus, hallux valgus, plantar fasciitis, and calcaneal spurs).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84.  The examiner should also indicate whether the foot disorders prevent the Veteran from securing or maintaining substantially gainful employment.  

Schedule the Veteran for a separate VA examination with a neurologist to address the service connection claims for numbness in the feet.  Any indicated tests should be accomplished and the examiner should review the claims folder prior to examination.  In a report, the examiner should offer an opinion addressing (i) whether it is at least as likely as not that the Veteran's complaint of foot numbness is related to his active service, and (ii) whether it is at least as likely as not that the complaint of foot numbness is (1) caused by a service-connected disorder (such as a foot or lower spine disorder) or (2) is aggravated (increased in severity beyond the natural course of the disability) by a service-connected disorder.    

Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiners are asked to explain the reasons behind any opinion expressed and conclusion reached.  

4.  Review the medical reports obtained to ensure that the remand directives have been accomplished.  If a question posed is not sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After completion of the above, review the record and readjudicate the claims for service connection and for higher initial ratings to include a claim to a TDIU.  Ensure that evidence included in the claims file since the August 2013 SSOC has been considered.  If full benefits are not granted, issue a SSOC and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


